 

Exhibit 10.1

 

October 11, 2018

 

DD3 Acquisition Corp.
c/o DD3 Mex Acquisition Corp
Pedregal 24, 4th Floor
Colonia Molino del Rey, Del. Miguel Hidalgo
11040 Mexico City, Mexico

 

EarlyBirdCapital, Inc.
366 Madison Avenue, 8th Floor
New York, New York 10017

 

Re:Initial Public Offering

 

Ladies and Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between DD3
Acquisition Corp., a company incorporated under the laws of the British Virgin
Islands (the “Company”), and EarlyBirdCapital, Inc. as representative
(“Representative”) of the several Underwriters named in Schedule A thereto (the
“Underwriters”), relating to an underwritten initial public offering (the “IPO”)
of the Company’s units (the “Units”), each Unit comprised of one ordinary share,
no par value(the “Ordinary Shares”) and one warrant, each warrant entitling the
registered holder to purchase one Ordinary Share at a price of $11.50 per share
(each, a “Warrant”). Certain capitalized terms used herein are defined in
paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.           If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary Shares beneficially owned by
him, her or it, whether acquired before, in, or after the IPO, in favor of such
Business Combination.

 

2.           In the event that the Company fails to consummate a Business
Combination within the time period set forth in the Company’s memorandum and
articles of association, as the same may be amended from time to time, the
undersigned will, as promptly as possible, cause the Company to (i) cease all
operations except for the purpose of winding up, (ii) as promptly as reasonably
possible, but not more than ten (10) business days thereafter, redeem 100% of
the Ordinary Shares sold as part of the Units in the IPO, at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account (net of taxes payable, and less up to $50,000 of interest to pay
liquidation expenses), including interest earned on the Trust Account not
previously released to the Company, divided by the number of then outstanding
public shares, which redemption will completely extinguish public shareholders’
rights as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under the laws of
the British Virgin Islands to provide for claims of creditors and other
requirements of applicable law. The undersigned hereby waives any and all right,
title, interest, or claim of any kind in or to any distribution of the Trust
Account (“Claim”) as a result of such liquidation with respect to his Founder
Shares and hereby waives any Claim the undersigned may have in the future as a
result of, or arising out of, any contracts or agreements with the Company and
will not seek recourse against the Trust Account for any reason whatsoever. The
undersigned acknowledges and agrees that there will be no distribution from the
Trust Account with respect to any Warrants, all rights of which will terminate
on the Company’s liquidation. In the event of the liquidation of the Trust
Account, the Sponsor agrees to indemnify and hold harmless the Company for any
debts and obligations to target businesses or vendors or other entities that are
owed money by the Company for services rendered or contracted for or products
sold to the Company, but only to the extent necessary to ensure that such debt
or obligation does not reduce the amount of funds in the Trust Account below
$10.00 per share; provided that such indemnity shall not apply (i) if such
vendor or prospective target business executed an agreement waiving any Claim in
or to any monies held in the Trust Account, or (ii) as to any Claims under the
Company’s obligation to indemnify the Underwriters against certain liabilities,
including liabilities under the Securities Act of 1933, as amended (the
“Securities Act”).

 

 

 

 

3.           The undersigned acknowledges and agrees that prior to entering into
a Business Combination with a target business that is affiliated with any
Insiders of the Company, such transaction must be approved by a majority of the
Company’s disinterested independent directors and the Company must obtain an
opinion from an independent investment banking firm, or another independent
entity that commonly renders valuation opinions on the type of target business
the Company is seeking to acquire, that such Business Combination is fair to the
Company’s unaffiliated shareholders from a financial point of view.

 

4.           Neither the undersigned nor any affiliate of the undersigned will
be entitled to receive and will not accept any compensation or other cash
payment prior to, or for services rendered in order to effectuate, the
consummation of the Business Combination; provided that the Company shall be
allowed to make the payments set forth in the Prospectus under the caption
“Prospectus Summary – The Offering – Limited payments to insiders.”

 

5.           Neither the undersigned nor any affiliate of the undersigned will
be entitled to receive or accept a finder’s fee or any other compensation in the
event the undersigned or any affiliate of the undersigned originates a Business
Combination.

 

6.           The undersigned will place into escrow all Founder Shares, if any,
held by the undersigned pursuant to the terms of a Stock Escrow Agreement which
the Company will enter into in connection with the IPO.

 

7.           The undersigned agrees that until after the Company consummates a
Business Combination, the undersigned’s Private Units (and underlying
securities) will be subject to the transfer restrictions described in the
subscription agreement relating to the undersigned’s Private Unit purchase.

 

8.           In order to minimize potential conflicts of interest that may arise
from multiple corporate affiliations, the undersigned hereby agrees that until
the earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business which has a fair market
value of at least 80% of the assets held in the Trust Account (excluding taxes
payable on the income accrued in the Trust Account), subject to any pre-existing
fiduciary or contractual obligations the undersigned might have.

 

9.           The undersigned agrees to be an officer and/or director of the
Company until the earlier of the consummation by the Company of a Business
Combination or the liquidation of the Company. The undersigned’s biographical
information previously furnished to the Company and the Representative is true
and accurate in all respects and does not omit any material information with
respect to the undersigned’s background. The undersigned’s FINRA Questionnaire
previously furnished to the Company and the Representative is true and accurate
in all respects. The undersigned represents and warrants that:

 

(a)he/she/it has never had a petition under the federal bankruptcy laws or any
state insolvency law been filed by or against (i) him/her/it or any partnership
in which he/she/it was a general partner at or within two years before the time
of filing; or (ii) any corporation or business association of which he/she/it
was an executive officer at or within two years before the time of such filing;

 

(b)he/she/it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his/her/its business or property, or any such
partnership;

 

(c)he/she/it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)he/she/it/ has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

 2 

 

 

(e)he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting
him/her/it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

(f)he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days your right to
engage in any activity described in 9(e)(i) above, or to be associated with
persons engaged in any such activity;

 

(g)he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

(i)he/she/it has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

(j)he/she/it has never been the subject of, or party to, any sanction or order,
not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)he/she/it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

(l)he/she/it was never subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the Commodity
Futures Trading Commission; or the National Credit Union Administration that is
based on a violation of any law or regulation that prohibits fraudulent,
manipulative, or deceptive conduct;

 

(m)he/she/it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of such sale, restrained or
enjoined him/her/it from engaging or continuing to engage in any conduct or
practice: (i) in connection with the purchase or sale of any security; (ii)
involving the making of any false filing with the SEC; or (iii) arising out of
the conduct of the business of an underwriter, broker, dealer, municipal
securities dealer, investment adviser or paid solicitor of purchasers of
securities;

 

 3 

 

 

(n)he/she/it has never been subject to any order of the SEC that orders
him/her/it to cease and desist from committing or causing a future violation of:
(i) any scienter-based anti-fraud provision of the federal securities laws,
including, but not limited to, Section 17(a)(1) of the Securities Act, Section
10(b) of the Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the
Advisers Act or any other rule or regulation thereunder; or (ii) Section 5 of
the Securities Act;

 

(o)he/she/it has never been named as an underwriter in any registration
statement or Regulation A offering statement filed with the SEC that was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, currently, the subject of an investigation or proceeding to
determine whether a stop order or suspension order should be issued;

 

(p)he/she/it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)he/she/it is not subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the Commodity
Futures Trading Commission; or the National Credit Union Administration that
bars the undersigned from: (i) association with an entity regulated by such
commission, authority, agency or officer; (ii) engaging in the business of
securities, insurance or banking; or (iii) engaging in savings association or
credit union activities;

 

(r)he/she/it is not subject to an order of the SEC entered pursuant to section
15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or
section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers
Act”) that: (i) suspends or revokes the undersigned’s registration as a broker,
dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)he/she/it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

10.         The undersigned has full right and power, without violating any
agreement by which he is bound, to enter into this letter agreement and to serve
as an officer and/or director of the Company.

 

11.         The undersigned hereby waives his right to exercise
conversion/redemption rights with respect to any Ordinary Shares owned or to be
owned by the undersigned, directly or indirectly (or to sell such shares to the
Company in a tender offer), and agrees to not seek conversion/redemption with
respect to such shares in connection with any vote to approve a Business
Combination (or sell such shares to the Company in a tender offer in connection
with such a Business Combination).

 

12.         The undersigned hereby agrees not to propose, or vote in favor of,
an amendment to Regulation 25 or to any of the other rights of the Ordinary
Shares as set out at Clause 8.1 of the Company’s memorandum and articles of
association prior to the consummation of a Business Combination unless the
Company provides holders of IPO Shares with the opportunity to convert or redeem
their IPO Shares in connection with any such vote.

 

 4 

 

 

13.         This letter agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The Company and the undersigned
hereby: (i) agrees that any action, proceeding, or claim against him arising out
of or relating in any way to this letter agreement (a “Proceeding”) shall be
brought and enforced in the courts of the State of New York or the courts of the
United States of America for the Southern District of New York, as applicable,
and irrevocably submits to such jurisdiction, which jurisdiction shall be
exclusive, (ii) waives any objection to such exclusive jurisdiction and that
such courts represent an inconvenient forum, and (iii) irrevocably agrees to
appoint Graubard Miller as agent for the service of process in the State of New
York to receive, for the undersigned and on his behalf, service of process in
any Proceeding. If for any reason such agent is unable to act as such, the
undersigned will promptly notify the Company and the Representative and appoint
a substitute agent acceptable to each of the Company and the Representative
within thirty (30) days and nothing in this letter will affect the right of
either party to serve process in any other manner permitted by law.

 

14.         As used herein, (i) a “Business Combination” means a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization,
or other similar business combination with one or more businesses or entities;
(ii) ”Insiders” means all officers, directors, shareholders and sponsors of the
Company immediately prior to the IPO; (iii) ”Founder Shares” means all of the
Ordinary Shares of the Company acquired by an Insider prior to the IPO; (iv)
“IPO Shares” means the Ordinary Shares issued in the Company’s IPO; (v) “Private
Units” means the units of the Company being purchased simultaneously with the
IPO by the Sponsor in a private placement; (vi) “Prospectus” means the
prospectus which forms a part of the Company’s registration statement on Form
S-1 (SEC File No. 333-227423) filed with the Securities and Exchange Commission;
(vii) “Sponsor” means DD3 Mex Acquisition Corp.; and (viii) “Trust Account”
means the trust account into which a portion of the net proceeds of the
Company’s IPO will be deposited.

 

15.         This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified, or waived (other than to
correct a typographical error) as to any particular provision, except by a
written instrument executed by all parties hereto.

 

16.         (a) The undersigned acknowledges and understands that the
Underwriters and the Company will rely upon the agreements, representations, and
warranties set forth herein in proceeding with the IPO. Nothing contained herein
shall be deemed to render any of the Underwriters a representative of, or a
fiduciary with respect to, the Company, its shareholders or any creditor or
vendor of the Company with respect to the subject matter hereof.

 

(b)          The undersigned hereby agrees and acknowledges that: (i) each of
the Underwriters and the Company may be irreparably injured in the event of a
breach of any of the obligations contained in this letter, (ii) monetary damages
may not be an adequate remedy for such breach, and (iii) the non-breaching party
shall be entitled to injunctive relief, in addition to any other remedy that
such party may have in law or in equity, in the event of such breach.

 

17.         This letter agreement shall be binding on the undersigned and such
person’s respective successors, heirs, personal representatives and assigns.
This letter agreement shall terminate on the earlier of (i) the consummation of
a Business Combination and (ii) the liquidation of the Company; provided, that
such termination shall not relieve the undersigned from liability for any breach
of this agreement prior to its termination.

 

[Signature Page Follows]

 

 5 

 

 

  /s/ Dr. Martin M. Werner   Dr. Martin M. Werner       /s/ Jorge Combe   Jorge
Combe       /s/ Daniel Salim   Daniel Salim       /s/ Dr. Guillermo Ortiz   Dr.
Guillermo Ortiz       /s/ Mauricio Espinosa   Mauricio Espinosa       /s/ Alan
Smithers   Alan Smithers       /s/ Pedro Solis Camara   Pedro Solis Camara      
    DD3 MEX ACQUISITION CORP           By: /s/ Martin Werner     Name: Martin
Werner     Title: Chief Executive Officer           Acknowledged and Agreed:    
  DD3 ACQUISITION CORP.           By: /s/ Martin Werner     Name: Martin Werner
    Title: Chief Executive Officer           EARLYBIRDCAPITAL, INC.          
By: /s/ Steven Levine     Name: Steven Levine     Title: CEO

 

[Signature Page to Letter Agreement]

 

 

